Citation Nr: 1812674	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  09-15 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating from August 2, 2007 to January 28, 2009 and March 1, 2009 to March 12, 2015, and an initial increased rating in excess of 10 percent, from March 12, 2015, for a service-connected low back disability.   

2.  Entitlement to an initial increased rating in excess of 10 percent for service-connected left lower extremity radiculopathy.  

3.  Entitlement to an initial increased rating in excess of 10 percent for service-connected right lower extremity radiculopathy.

4.  Entitlement to a compensable disability rating for a service-connected scar.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1996.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from a June 2008 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The remaining rating claims are "downstream" claims concerning separate evaluations later effectuated, as of March 12. 2015  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability, when such evidence indicates that unemployability is due, at least in part, to the underlying disability on appeal.  The record reflects that the Veteran submitted evidence in July 2017, in which he reported that he was limited in his working ability since 2008 due to his service-connected low back disability.  The issue of entitlement to TDIU is therefore found to have been raised in connection with the claims here on appeal, and it has been added to the above list of issues before the Board.

The issues of entitlement to TDIU and increased disability ratings related to the Veteran's low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the evidence shows that Veteran's service-connected scars are stable not painful, cover an area of less than 39 square centimeters, and do not cause any functional limitation.  

2.  For the entire appeal period, the Veteran's left lower extremity radiculopathy has been manifested by no more than mild incomplete paralysis of the sciatic nerve.  

3.  For the entire appeal period, the Veteran's right lower extremity radiculopathy has been manifested by no more than mild incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for scars have not been met.  38 U.S.C. §§ 1155; 5107 (2012); 38 C.F.R. §§ 4.118, Diagnostic Code Diagnostic Code 7805 (2017).  

2.  The criteria for an initial rating greater than 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

3. The criteria for an initial rating of 10 percent, but no greater, for right lower extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

2.  Increased Rating 
      
Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. 
§ 1155 (2012); 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

A. Scars

The Veteran seeks a compensable rating for his service connected scars.  The Veteran's service connected scars are rated under Diagnostic Code 7805 and have been assigned a noncompensable (0 percent) disability rating.  

Diagnostic Code 7801 evaluates scars, not of the head, face, or neck, which are deep and nonlinear.  A 10 percent rating is assigned for an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters), with higher ratings being available for larger affected areas.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2017).  

Superficial and nonlinear scars not on the head, face, or neck are evaluated under Diagnostic Code 7802.  Under this Diagnostic Code, a compensable rating is not available unless such scars cover an area of at least 144 square inches (929 square centimeters).  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2017). 

Diagnostic Code 7804 (there is no Diagnostic Code 7803) assigns ratings for scars that are unstable or painful.  This Diagnostic Code assigns a 10 percent rating for one or two qualifying scars, a 20 percent rating for three or four qualifying scars, and a 30 percent rating for five or more qualifying scars.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2017). 

Under Diagnostic Code 7805, any other scars, including linear scars, are to be rated based on any disabling effects and the appropriate diagnostic code for such effects.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2017).  

An April 2008 VA examination report discussed the nature of the Veteran's surgical scars related to his lumbar fusion.  The examiner noted that the scars were measured at a total of 13 centimeters.  The scars were described as linear, flat, nontender, and hypopigmented.  The scars moved freely with the surrounding skin, and they were not indurated, ulcerated, or atrophic in texture.  There was no disfigurement of the head, or neck.  The scars covered less than 0.5 percent of the body surface area.  

The Veteran was afforded a December 2017 VA back examination that examined the Veteran's scars related to lumbar fusion L4-5.  The examiner noted that the Veteran had two 6 centimeters by 1 centimeter midline lumbar scars.  The examiner noted that the scars were not painful or unstable, did not cover a total area equal to or greater than 39 square cm (6 square inches), and were not located on the head, face, or neck.  

Based on the foregoing evidence, the Board determines that a compensable rating cannot be assigned under any of the diagnostic codes available for the Veteran's service-connected scars.  

The Veteran's scars do not warrant a compensable rating under Diagnostic Code 7801, as they measure an area less than 39 square centimeters, which is required in order to receive a 10 percent rating.  Under Diagnostic Code 7802 for superficial scars, a compensable rating is not available because the Veteran's scars cover an area of less than 929 square centimeters.  A compensable rating under 7804 (for unstable or painful scars) is not available because the objective evidence reflects that pain and instability were not associated with the scars.  

The Board has considered whether a compensable rating may be assigned under a different diagnostic code.  As there is no limitation of function or impact on the Veteran's ability to work associated with the scar, the Board finds that a separate rating under a different diagnostic code is not warranted.  The Board finds further that there is no basis for staged ratings of the Veteran's scars pursuant to Fenderson, as the Veteran's scars remained stable throughout the appeal period.   

In sum, the Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the current rating and that the Veteran's service-connected scars do not meet any applicable rating criteria for a compensable rating.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

B. Bilateral lower extremity radiculopathy

The Veteran seeks an increased disability rating in excess of 10 percent for bilateral low extremity radiculopathy.  For the sake of brevity, the Board will discuss the entitlement to an initial increased rating in excess of 10 percent for service-connected left and right lower extremities radiculopathy simultaneously because the analysis is essentially the same.  

In an April 2017 rating decision, the RO awarded separate 10 percent disability ratings for left and right low extremity radiculopathy, effective March 12, 2015.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  Id.  A 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve.  Id.  A 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  Id.  A maximum 80 percent rating is warranted for complete paralysis of the sciatic nerve where the foot dangles and drops with no active movement possible of the muscles below the knee and with weakened or (very rarely) lost flexion of the knee.  Id.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 4.2, 4.6.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

VA and private treatment records spanning from 2009 to 2017 show neurological and chiropractic treatment for low back pain with reports of pain radiating down both legs.  The Veteran has also reported numbness and tingling in his feet.  

In March 2017, the Veteran underwent a VA examination.  The Veteran reported the sensation of pin and needles down both legs.  The Veteran also reported pain with standing and prolonged sitting.  The Veteran was noted to have hypoactive reflexes bilaterally in the knees and ankles.  The examiner provided that the Veteran had normal muscle strength in his right and left lower extremities.  The sensory exam yielded normal results bilaterally in the upper thighs, knees, lower legs/ankles, and feet/toes.  The Veteran's straight leg test was negative for both legs.  The examiner opined that the Veteran did have radicular pain or symptoms due to radiculopathy.  The examiner noted that the Veteran did not experience constant pain bilaterally of the lower extremities, but reported mild intermittent pain of the right and left lower extremities.  The examiner also noted mild paresthesias/dysesthesias and numbness bilaterally.  The examiner specifically identified the sciatic nerve as the nerve root group affected by radiculopathy.  The examiner assigned the severity level of mild incomplete paralysis for the Veteran's bilateral sciatic nerve radiculopathy.  

Based on the foregoing evidence, the Board determines that disability ratings in excess of 10 percent cannot be assigned under any of the diagnostic codes available for the Veteran's service-connected radiculopathy of the right and left lower extremities.  

The evidence reflects that the Veteran experienced symptoms related to radiculopathy, including radiating pain, numbness, and tingling in both lower extremities.  The March 2017 examiner concluded that the Veteran's radiculopathy of the sciatic nerve resulted in mild chronic radiculopathy of the bilateral lower extremities.  Additionally, the examiner also noted that sensation was normal.  Also, muscle strength was noted to be normal in the right and left lower extremities.  There is no indication in the record that the Veteran's right or left radiculopathy was moderate, moderately severe, severe, or complete in severity at any time during the appeal period.

In summary, the Board concludes that the evidence does not support initial disability ratings greater than 10 percent for the Veteran's right or left radiculopathy, as the weight of the probative evidence does not show that the Veteran experienced moderate, moderately severe, or severe incomplete paralysis of the right or left sciatic nerve, or that there was complete paralysis of the sciatic nerve.  Accordingly, initial disability ratings greater than 10 percent for radiculopathy of the right or left lower extremity are not warranted.  The Board finds further that there is no basis for staged ratings of the Veteran's right and left lower extremity radiculopathy pursuant to Fenderson, as the Veteran's condition remanded stable throughout the appeal period.   

In sum, the Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the current rating and that the Veteran's service-connected bilateral low extremity radiculopathy does not meet any applicable rating criteria for a higher rating.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

Entitlement to an initial compensable disability rating for scars is denied.  

Entitlement to an initial rating greater than 10 percent for left lower extremity radiculopathy is denied.

Entitlement to an initial rating greater than 10 percent for right lower extremity radiculopathy is denied.


REMAND

The Veteran is seeking a compensable rating for the periods of August 2, 2007 to January 28, 2009 and March 1, 2009 to March 12, 2015, and a disability rating in excess of 10 percent, from March 12, 2015, for his service-connected low back disability.  The Veteran also seeks entitlement to TDIU.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.  

The Veteran was most recently afforded a VA examination to determine the current severity of his low back disability in March 2017.  

However, in light of the U.S. Court of Appeal for Veterans Claims (Court) decision in Corriea v. McDonald, 28 Vet. App. 158 (2016), the Board finds that the March 2017 VA examination is inadequate. 

In Correia, the Court found that under 38 C.F.R. § 4.59, a VA examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing (as appropriate), and, if possible, with rating of motion measurements of the opposite undamaged joint.  To date, the Veteran has not been afforded a VA examination that includes such testing.  As such, per Corriea, the examinations are inadequate and a remand is necessary to afford the Veteran an adequate examination.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  

The March 2017 VA back examination includes range-of-motion measurements, and whether there was pain with weight bearing.  However, the report does not specify whether the range-of-motion measurements were taken on active motion, on passive motion, on weight-bearing, or on nonweight-bearing.  In addition, the examiner did not indicate that whether the Veteran was unable to perform range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or that such testing was not necessary.  Therefore, the examination report does not make clear the extent to which pain affects the Veteran's passive, active, weight-bearing, and nonweight-bearing motion of his low back.  

In view of the above, the March 2017 VA examination is inadequate for rating purposes.  The Veteran must therefore be afforded a new VA examination that includes all of the necessary information as set forth in 38 C.F.R. § 4.59.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As discussed above, the issue of entitlement to TDIU has been raised in connection with the Veteran's increased rating claims related to his service-connected low back disability, bilateral lower extremity radiculopathy, and scars.  The Veteran has not yet been provided with appropriate notice of the criteria for an award of TDIU, and such must be sent to him on remand.  

Moreover, the Board notes that the Veteran has a claim pending for Vocational Rehabilitation and Employment (VR&E).  The Board finds that a decision on the Veteran's TDIU should be delayed until the determination of the Veteran's eligibility for a VR&E.  Accordingly, the issue of TDIU must be remanded pending the adjudication of the claim for VR&E.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran the appropriate 38 C.F.R. § 3.159(b) notification letter related to his claim for TDIU.  Conduct any development needed to adjudicate the issue of entitlement to TDIU.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected low back disability.  The examination should include all studies, tests, and evaluations deemed necessary by examiner.  The examiner should report all manifestations relate to the disability.  The record and copy of this remand must be made available to and reviewed by the examiner.  The examiner must address the following:  

(a)  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), and 38 C.F.R. § 4.59 (2017), the examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the low back.  

In recording the ranges of motion for the Veteran's back, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected low back disability.  If there is no pain, no limitation of motion, and/or no limitation of function, such must be noted in the report.

(b)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use over time or during flare-ups in the low back disability.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss, if possible.  If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should estimate any additional functional loss during flare-ups or on repeated use, if feasible.

The examiner must provide a complete rationale for any opinion expressed. If the any requested opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered, and state whether the inability is due to the absence of specific evidence or is due to the limits of scientific or medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  If the inability is due to the absence of evidence, then the examiner should state what evidence would be needed for an opinion to be provided.

3.  After the foregoing development and the determination of the Veteran's eligibility for VR&E, readjudicate the Veteran's claims for TDIU and increased disability ratings related to his service-connected low back disability.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


